DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (U.S. Patent 9,740,812) in view of Mazurkiewicz (U.S. Patent 6,596,937).
As to claim 1, Lam discloses a process for conformally coating (108) a plurality of passive surface mount components (102a, 102b) soldered to a printed circuit substrate (100) of a lidless flip-chip ball grid array package, the package further containing an integrated circuit die (104) soldered (106) to the substrate (100) as shown in figures 1A- 1F, the process comprising:
plurality of passive surface mount components (102a, 102b) and the integrated circuit die (104) contained within an opening (space or gap between the components) formed by the stiffener ring (116a, 116b, 101); and
forming a conformal coating (108, figure 1F) on the plurality of passive surface mount components (102) after affixing the stiffener ring to the substrate (100), the 
Lam does not specifically disclose in figures 1E-1F that at least some of the plurality of passive surface mount components are disposed in a plurality of adjacent rows. Alternately, as shown in figures 6A-6B of Lam, further discloses at least some of the plurality of passive surface mount components are disposed in a plurality of adjacent rows (column 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lam in figure 6 employed in Lam of Figure 1 in order to provide more storage power or energy for the printed circuit board.
Lam does not specifically disclose the conformal coating formed under each of the passive surface mount components.
Mazurkiewicz teaches a board-level conformal EMI shield as shown in figure 9D comprising conformal coating (100) formed under each of surface mount components (302).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Mazurkiewicz employed in the process of Lam in order to provide excellent bonding, heat dissipation and prevent EMI structure to the circuit board.
As to claim 21, Lam discloses a process for conformally coating (108) a plurality of passive surface mount components (102a, 102b) soldered to a printed circuit substrate (100) of a lidless flip-chip ball grid array package, the package further 
affixing a stiffener ring (116a, 116b, 101) to the substrate (100), the plurality of passive surface mount components (102a, 102b) and the integrated circuit die (104) contained within an opening (space or gap between the components) formed by the stiffener ring (116); and
forming a conformal coating (108, figure 1F) on the plurality of passive surface mount components (102) after affixing the stiffener ring to the substrate (100), the conformal coating (108) extending over each of the passive surface mount components (102), around a periphery of each of the passive surface mount components (102).
Lam does not specifically disclose in figures 1E-1F that at least some of the plurality of passive surface mount components are disposed in a plurality of adjacent rows. Alternately, as shown in figures 6A-6B of Lam, further discloses at least some of the plurality of passive surface mount components are disposed in a plurality of adjacent rows (column 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lam in figure 6 employed in Lam of Figure 1 in order to provide more storage power or energy for the printed circuit board.
Lam does not specifically disclose the conformal coating formed under each of the passive surface mount components, and the conformal coating comprises: forming an undercoating layer on the plurality of passive surface mount components, the undercoating layer extending around the periphery of each of the passive surface mount components and under each of the passive surface mount components between each 
Mazurkiewicz teaches a board-level conformal EMI shield as shown in figure 9D comprising conformal coating (100) formed under each of surface mount components (302), and the conformal coating comprises: forming an undercoating layer (102) on the plurality of passive surface mount components, the undercoating layer extending around the periphery of each of the passive surface mount components and under each of the passive surface mount components between each of the passive surface mount components and the substrate; curing the undercoating layer; forming a first top coating layer (910A), the first top coating layer disposed over the undercoating layer; curing the first top coating layer; forming a second top coating layer (104), the second top coating layer disposed over each of the passive surface mount components and over the cured first undercoating layer; and curing the second top coating layer.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Mazurkiewicz employed in the process of Lam in order to provide excellent bonding, heat dissipation and prevent EMI structure to the circuit board.

Regarding claim 3, Lam as modified by Mazurkiewicz teaches forming the conformal coating (100) comprises:
forming an undercoating layer (902) on the plurality of chip components (302), the undercoating layer extending around the periphery of each of the chip components (302) and under each of the chip components (302) between each of the chip components and the substrate; and
forming a top coating layer (102), the top coating layer disposed over each of the chip components and over the undercoating layer.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Mazurkiewicz employed in the process of Lam in order to provide excellent bonding, heat dissipation and prevent EMI structure to the circuit board.
Regarding claim 4, Lam as modified by Mazurkiewicz teaches curing the undercoating layer (902); and curing the top coating layer (102).

Claims 5, 7, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Mazurkiewicz as applied to claims above, and further in view of Lim et al. (U.S. Patent8,232,138).
Regarding claims 5, 7, and 25-26, Lam as modified by Mazurkiewicz do not disclose treating the substrate and the plurality of chip capacitors with a first plasma 
Lim teaches a semiconductor chip device as shown in figure 10 comprising treating the substrate (20) and the plurality of chip capacitors (150, 155, 160, and 165) with a first plasma (250) before forming the conformal coating, and treating the undercoating layer with a second plasma (300).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lim employed in the process of Lam and Mazurkiewicz in order to provide excellent removing surface contaminations for forming the conformal coating to the components mounted on the circuit board.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Mazurkiewicz and Lim as applied to claims above, and further in view of Sherrer et al. (U.S. 2015/0327410).
Regarding claims 6 and 8, Lam as modified by Mazurkiewicz and Lim do not disclose the first plasma and the second plasma each formed from gases including helium, argon, oxygen, or any combination thereof.
Sherrer teaches a device package (10) comprising the first plasma and the second plasma each formed from gases including helium, argon, oxygen, or any combination thereof (para-0036+).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sherrer employed in the process of Lam and Mazurkiewicz, Lim in order to provide excellent adhesion of the layers being applied by .

Allowable Subject Matter
Claims 9-10, 23-24, and 27-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01/13/22 have been fully considered but they are not persuasive. Applicant argues:
Lam as modified by Mazurkiewicz, specifically Lam does not disclose “elements 116a and 116b are not described as being a stiffener, but to the contrary, are package pad features that are part of a leadframe”.  Applicants respectfully submit that leadframe 101 is not a stiffener as claimed but as known in the art is the metal structure inside a chip package that carries signals from the die to the outside. Because the reference does not teach what is alleged and does not teach the claimed subject matter, Applicants respectfully request withdrawal of the rejection and passage of the claims to allowance.
After carefully review, examiner respective disagrees.  As in figures 1A-1F, Lam clearly disclose the elements (116a, b, and 101) formed around the components (104, 102a, b), further see top view in figures 6A-6B.  The elements (116a, 6, and 101) 
Examiner believes Lam meets the limitations as above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848